DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a left end of the sealing shell is provided with a first connection channel; a left end of the mounting chamber is provided with a second connection channel and a sealing gasket surrounding the second connection channel; and a right end of the mounting chamber is provided with an elastic latch; after the sealing shell is installed in the mounting chamber, the elastic latch laterally abuts against the right end of the sealing shell and is in a lateral compression position, and at this moment the first connection channel and the second connection channel are aligned and in sealing communication through the sealing gasket; and the elastic latch also constitutes a right backstop to prevent the sealing shell from being vertically detached from the mounting chamber.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
	Kunii (Pub. No. US 2020/0275571) discloses a lid member surrounded by a gasket and locked onto a housing.
	Meguro et al. (Pub. No. US 2018/0084660) discloses a cap member locked onto a housing surrounded by a sealing member.
	Stewen et al. (Patent No. US 8,186,005) discloses a first connection channel and a second connection channel sealed together. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847